This case concerns the enforceability in Connecticut of an out-of-state contempt order. The plaintiff's action was brought pursuant to General Statutes46b-70 et seq.1 *Page 579 
The facts are not in dispute. The marriage of the parties was dissolved in the state of Georgia in 1970. A separation agreement, incorporated in the judgment, provided for payment by the defendant husband of the expenses of a minor child until age twenty-one, and of his expenses while attending college until age twenty-two, unless he had sooner graduated from college. The plaintiff sought, by her action in Connecticut, to enforce the original judgment as well as a 1978 contempt order of the Georgia court. That order required the defendant to pay for the college expenses of his son for the 1978 Fall quarter and to pay for each quarter thereafter as required by the original judgment. The Connecticut trial court granted the defendant's motion to dismiss the plaintiff's contempt proceeding insofar as it related to the 1970 judgment.2 The plaintiff's motion *Page 580 
for contempt, relating to the Georgia court's 1978 contempt order, was granted pursuant to General Statutes46b-70 et seq., the court having found that the defendant had appeared in that proceeding in Georgia and that Connecticut public policy after 1977 did not prohibit the enforcement of the order.
On appeal,3 the defendant claims error in the trial court's effectuation of the 1978 contempt order, claiming that Connecticut public policy retroactively prohibits the enforcement of orders involving children over the age of eighteen even if the orders were consonant with our public policy when rendered. The defendant further argues that the 1978 contempt order of Georgia could only be enforced if the decree upon which the order was based was found to be enforceable.
Cases are judicial building blocks. In order to determine if Connecticut courts may enforce the valid contempt orders of other states, relating to child support orders entered pursuant to written agreements for support after eighteen years of age and incorporated into dissolution decrees, a review of relevant prior decisions and statutes is necessary.
In 1970, the date of the dissolution of the marriage of the parties, support orders for children to age twenty-one were not violative of any statute and were common in Connecticut. On and after October 1, 1972, however, the age of majority in Connecticut became eighteen years.4 *Page 581 
After that date, support orders for "minor children" terminated as a matter of law upon the attainment of age eighteen. Simon v. Simon, 170 Conn. 24,363 A.2d 1054 (1975); Sillman v. Sillman, 168 Conn. 144,358 A.2d 150 (1975). Furthermore, orders requiring support for children over eighteen years of age, entered pursuant to separation agreements incorporated within the dissolution (divorce) decree were also unenforceable by contempt proceedings. Kennedy v. Kennedy,177 Conn. 47, 411 A.2d 25 (1979). This was so regardless of whether the order for such payment was originally rendered prior to the passage of the legislation reducing the age of majority and was sought to be enforced after the passage of legislation providing for the incorporation into an order or decree of the court of an agreement for maintenance or support extending beyond age eighteen.5 Hunter v. Hunter, 177 Conn. 327,416 A.2d 1201 (1979). That case held that General Statutes 46b-66, as amended, could not be applied to "save" agreements incorporated into dissolution judgments which provided for support of children beyond the age of majority since statutes which increase liability are substantive and, therefore, may not be retroactive. The court noted that the amendment became effective six months after the child in question had reached age eighteen. *Page 582 
From 1970 to at least the date of the contempt order of the Georgia court in 1978, Georgia law allowed and enforced court decrees which provided for child support to age twenty-one. McClain v. McClain, 235 Ga. 659,221 S.E.2d 561 (1975); Choquette v. Choquette,232 Ga. 759, 208 S.E.2d 848 (1974).
The issue of the present case is whether "public policy," as those words are used in General Statutes46b-71(b), is contravened by the enforcement of the Georgia contempt order. After October 1, 1977, the courts of Connecticut, by statute, are allowed, prospectively, to enforce orders requiring support of children over eighteen years old when an agreement of the parties to that effect has been incorporated in the dissolution judgment. The Hunter case, however, prohibits such enforcement, retroactively, when the agreement has been incorporated into a Connecticut decree. To apply General Statutes 46b-66 retroactively would be to increase a liability not otherwise extant for Connecticut citizens. To enforce the law of another state which does not change the liability of its citizens, however, does not change the substantive rights of those who, while residents of that state, incurred the liability of support for children over eighteen years old by written agreement incorporated into a dissolution decree.6
Public policy is akin to the public good or the public welfare. It varies as the interests and goals of society are modified. Hayes v. Beresford, 184 Conn. 558,566-67, 440 A.2d 224 (1981). The purpose of General Statutes 46b-70 et seq. is to enforce matrimonial judgments in order to achieve a uniformity of law, without having that purpose frustrated by the courts. See *Page 583 
Walzer v. Walzer, 173 Conn. 62, 376 A.2d 414 (1977). A mobile interstate populace is a societal fact of life in every state. Stability in the status of children as beneficiaries of support agreements should be preserved when consistent with the varying laws of our states. At least one recent Connecticut Supreme Court decision involving the same statute as that involved in the present case, General Statutes 46b-71, held that child support payments may be modified beyond the terms of a separation agreement incorporated into a dissolution decree. Burton v. Burton, 189 Conn. 129,454 A.2d 1282 (1983). Although the court did not expressly rule on the issue of the present case, it, sub silentio, approved a separation agreement incorporated in a 1974 decree of New York state which provided for maintenance of children until age twenty-one, in an action instituted in 1980. In another recent case, the court held that a suit could be brought on a separation agreement to collect arrearages for the expenses for the support of children until the age of twenty-three years. Hayes v. Beresford, supra. A 1970 Mexican divorce decree incorporated the agreement. A defense of the defendant husband was that the agreement was unenforceable because it was contrary to the public policy of Connecticut in that the purpose of its execution was to facilitate a quick out-of-state divorce. The court did not specifically rule on whether the public policy of Connecticut prohibits retroactive enforcement of foreign judgments which incorporate post-majority child support agreements. The court did hold, however, that the defendant must pay the arrearages due in an action brought on the agreement.
Connecticut public policy does not prohibit the enforcement of a foreign contempt order, requiring a defendant to pay for support of a child beyond the age of eighteen years pursuant to an agreement which is incorporated in a dissolution decree executed in another *Page 584 
state and which agreement, as to support payments, is consonant with the laws of that state both as of the date of the dissolution and as of the date of the contempt order. The original decree was obviously enforceable in Georgia and was, in fact, enforced by the Georgia contempt order. The fact that the Connecticut trial court found the original judgment to be unenforceable in Connecticut as it related to repayment for expenses which might have been due under it, does not alter the rectitude of the decision to enforce the contempt order.
  There is no error.
In this opinion the other judges concurred.